BECKER, Circuit Judge,
dissenting.
The Government is to be congratulated on its successful prosecution of the operators of the “chop shop” known as the “Hacienda.” Similar kudos are not warranted with respect to the Government’s prosecution of Mr. Whittaker. To be sure, the evidence is clear that Whittaker was in arrears on his lease payments, and would have taken a financial “bath” had the vehicle simply been repossessed; hence he stood to gain by an “insurance give up.” Yet mere motive can never be enough to establish guilt, especially in a case such as this one. Rather, there needs to be evidence in the record from which the factfinder could reasonably conclude that there was some complicity between Whittaker and the chop shop operators, or the thief who took the Jeep to the Hacienda. But there is none.
The Government relies heavily on the fact that Whittaker admitted to an investigating officer that, in response to an inquiry from an anonymous telephone caller who likely had access to Whittaker’s lease payment record, he gave the caller certain information that might suggest complicity. But there is nothing in the record to suggest that Whittaker was lying when he told the same officer that during a second call from the anonymous man, he got “cold feet,” and did not agree to a “give-up.” In his trial testimony, Whittaker denied complicity, and adduced evidence that the Jeep was locked and “clubbed,” and parked at different locations in Queen Village, where we can judicially notice that parking is “hen’s teeth” scarce. Queen Village is a large neighborhood, and I have no idea where the majority gets the notion that the thieves could scour the area in a matter of minutes; Whittaker testified that it could take 30-45 minutes to find parking, which seems correct to this writer.
I acknowledge that Whittaker’s statements during the investigation were not entirely consistent. But they do not, in my view, establish such consciousness of guilt as to save the Government’s case. Whittaker had no reason to believe that he was a suspect, and the investigation of him was at a nascent stage, and misstatement at that juncture was not criminal.
The linchpin of the Government’s case is the car keys. The Government contends that the jury properly inferred complicity from testimony demonstrating that the chop shop had keys to Whittaker’s Jeep and that the Jeep was received at the chop shop in an undamaged condition. These facts are certainly suspicious and may suggest that the Jeep was a “give up.” But *704there is no evidence that the chop shop got the keys from or through Whittaker. Indeed, he testified that he threw them away when he found out that the Jeep had been stolen. I do not believe that a reasonable jury could infer that Whittaker had turned over his keys to the thieves simply from the fact that the chop shop possessed the keys. For example, a copy of the keys could have been made using a mold of the lock. In short, the government was not able to link Whittaker’s actions to the fact that the chop shop had the keys. Moreover, there was evidence in the record that a “virtuoso” car thief could steal even a locked vehicle without damaging it.5
There is certainly suspicion that Whit-taker was involved. There might even be enough to convict him if the standard of proof were a fair preponderance of the evidence. But the Government has prosecuted Whittaker for a crime, and the standard is proof beyond a reasonable doubt. On the evidence that I have described, that standard is simply not met. In my view, the conviction should be set aside, hence I respectfully dissent.6

. I note that the majority states that:
Other important circumstantial evidence against Appellant includes testimony by Ozga that he was contacted by Leonard DeWolfson, Sr., for whom Ozga had done "insurance jobs” in the past, who said that he had a black Jeep Cherokee insurance job of which he wanted to dispose. Also, Michael Dyke, who is Ozga’s stepson and who worked for Ozga in the Hacienda, corroborated Ozga’s testimony that the Jeep was an "insurance job” and that the DeWolfsons provided the keys with the car.
I fail to see how this "important circumstantial evidence” helps establish the necessary linkage that DeWolfson was the car thief, since there is no indication that DeWolfson had personal contact with Whittaker. There is no evidence as to how DeWolfson got the keys and Dyke’s "corroboration” is purely conclusory and lacks evidentiary support.


. I need not address the corpus delicti issue since I would reverse the conviction based on the fact that there was insufficient evidence to sustain a conviction. However, I do believe that the majority conflates the discussion of corpus delicti with the discussion of legal sufficiency.